Name: Commission Regulation (EC) No 440/96 of 11 March 1996 opening and providing for the administration of Community tariff quotas for certain mixtures of malt sprouts and barley screenings
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 Avis juridique important|31996R0440Commission Regulation (EC) No 440/96 of 11 March 1996 opening and providing for the administration of Community tariff quotas for certain mixtures of malt sprouts and barley screenings Official Journal L 061 , 12/03/1996 P. 0002 - 0003COMMISSION REGULATION (EC) No 440/96 of 11 March 1996 opening and providing for the administration of Community tariff quotas for certain mixtures of malt sprouts and barley screeningsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 12 (1) thereof,Whereas, under the agreements concluded in the Uruguay Round (3), the Community undertook to open annual tariff quotas for certain mixtures of malt sprouts and barley screenings; whereas imports within those quotas benefit from exemption from customs duties;Whereas it is necessary to open those quotas with effect from 1 January 1996 and to lay down the detailed rules for administering them; whereas it is necessary to guarantee equal and uninterrupted access for all Community importers to those quotas and uninterrupted application to all imports of the products in question in all Member States, of exemption from duties until the quotas have been used up; whereas, to ensure the efficiency of a common administration of the quotas, there is, however, no obstacle to authorizing the Member States to draw from the quota volumes the quantities necessary corresponding to actual imports; whereas, however, that method of administration requires close collaboration between Member States and the Commission; whereas the Commission must be able to monitor the rate at which the quotas are used up and inform Member States accordingly;Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 The duties applicable to the import of the products described below shall be suspended within the limit of the annual Community tariff quotas indicated below:>TABLE>Article 2 Where an importer presents a product covered by Article 1 for release for free circulation in a Member State, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to its requirements from the appropriate quota volume.Requests for drawings, indicating the date on which the entries for release for free circulation were accepted, must be sent to the Commission without delay.Drawings shall be granted by the Commission in chronological order of the dates on which the customs authorities of the Member States concerned accepted the entries for release for free circulation, to the extent that the available balance so permits.If a Member State does not use a drawing in full, it shall return any unused portion to the corresponding quota volume as soon as possible.If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated among applicants pro rata. The Commission shall inform the Member States of the drawings made.Article 3 Each Member State shall ensure that importers of the products listed in Article 1 have equal and continuous access to the quotas for as long as the balance of the quota volume so permits.Article 4 The Member States and the Commission shall cooperate closely to ensure that Articles 1 to 3 of this Regulation are complied with.Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 21.(2) OJ No L 179, 29. 7. 1995, p. 1.(3) OJ No L 336, 23. 12. 1994, p. 22.